Citation Nr: 1529332	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the hands.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to service connection for residuals of burns of the hands.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for bleeding ulcers.

7.  Entitlement to service connection for coronary artery disease and ischemic heart disease.

8.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and D.S. testified before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of service connection for residuals of burns to the face has been raised by the record in May 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of scars to the hands is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas.

2.  The osteoarthritis of the hands is characterized by pain.

3.  In May 2015, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for service connection for COPD, a bleeding ulcer, coronary artery disease and ischemic heart disease, and a bilateral eye condition be withdrawn from appellate review.  

4.  The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation from September 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial evaluation of 10 percent for osteoarthritis of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2014).

3.  The criteria for an initial evaluation of 10 percent for osteoarthritis of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2014).

4.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for COPD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

5.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for bleeding ulcers have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

6.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for coronary artery disease and ischemic heart disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

7.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a bilateral eye disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

8.  The criteria for a grant of TDIU have been met from September 9, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The Veteran is seeking an evaluation in excess of 30 percent for PTSD.  He testified at the May 2015 Board hearing that an evaluation of 70 percent would satisfy his appeal.  Therefore, the grant of an initial evaluation of 70 percent herein is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 70 percent.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, a 70 percent rating.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

At October 2009 VA treatment the Veteran reported worsening nightmares with the inability to sleep for two weeks.  It was noted at November 2009 VA treatment that he had panic episodes related to military service.  At February 2010 VA treatment the Veteran reported intrusive memories, hyperarousal, hypervigilance, isolation, emotional numbing, and chronic insomnia.  The frequency of his nightmares had increased.

The Veteran had a VA examination in May 2010 at which he reported recurring nightmares, significant levels of instability, significant levels of forgetfulness, extreme anxiety around weapons, exaggerated startle response, hypervigilance, and poor sleep.  The symptoms were chronic and were of moderate to high severity.  The Veteran had always had difficulty getting along with others in a work setting, which led to him being fired or leaving jobs on his own.  The Veteran said that he got easily irritated and occasionally got into verbal altercations with store clerks.

The Veteran was hospitalized in July 2010 due to chest pain related to anxiety that was brought on by recalling and discussing his in-service experiences at PTSD group therapy.  At August 2010 VA treatment the Veteran reported thoughts of "not wanting to go on."

At a March 2015 examination for PTSD, the examiner opined that the Veteran had total occupational and social impairment.  The Veteran reported that he was scared to go anywhere.  He was afraid of closed spaces, had nightmares two to three times a week, and had fleeting suicidal thoughts.  Other symptoms were depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, an inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.

A VA treating psychologist wrote in March 2015 that the Veteran continued to exhibit nightmares, concentration difficulties, diminished interest and participation in significant activities, sleep difficulties, feelings of detachment, feelings of guilt, general avoidance of trauma discussion, and anxiety.  The symptoms had been present for years.

After reviewing the evidence of record, the Board concludes that the Veteran's PTSD most closely approximated the criteria for a 70 percent schedular rating.  Notably, the evidence shows problems with establishing and maintaining effective relationships, difficulty sleeping, difficulty adjusting to stressful circumstances, panic attacks, and insolating himself in order to avoid triggers related to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

B.  Osteoarthritis of the Hands

The Veteran is seeking an evaluation in excess of 10 percent for osteoarthritis of the hands.  He testified at the May 2015 Board hearing that an evaluation of 10 percent for each hand would satisfy his appeal.  Therefore, the grant of an initial evaluation of 10 percent for each hand herein is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to evaluations greater than 10 percent.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran had a VA examination in March 2010 at which he reported pain in all fingers of both hands, including the thumbs.  The Veteran was diagnosed with small joint osteoarthritis.  At a March 2014 VA examination the Veteran reported increasing pain and discomfort limiting the motion of his hands over time.  There was constant pain with movement or pressure, stiffness, and weakness using the hands for gripping and grabbing.  There was reduced range of motion of the hands and reduced muscle strength.   

It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2013).  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  The record shows that the Veteran has had painful motion of the hands.  Therefore, the Veteran qualifies for an evaluation of 10 percent for osteoarthritis of each hand. 

II.  TDIU

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran appealed the initial evaluation assigned after the grant of service connection for PSTD and osteoarthritis of the hands.  Since the record contains evidence of unemployability that has been obtained during the claims for increased initial evaluations, including evidence added to the record since the RO denied a TDIU in March 2014, entitlement to a TDIU will be considered herein part and parcel of the claim for increased evaluations.  See id.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Under the present decision, service connection is in effect for PTSD, rated 70 percent disabling, bilateral hearing loss, rated 30 percent disabling, osteoarthritis of the hands, with separate 10 percent ratings, and tinnitus associated with bilateral hearing loss, rated 10 percent disabling.  Service connection has been in effect for bilateral hearing loss and tinnitus from May 3, 2011.  However, the Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) from September 9, 2009, the effective date of service connection for PTSD and osteoarthritis of the hands, because his combined evaluation was 80 percent and an individual disability was rated at least 40 percent since then.

The March 2010 VA PTSD examiner felt that the Veteran was unable to meet work demands and responsibilities.  The Veteran was unemployable, although it was noted that this was primarily due to his age and physical condition.  The March 2010 VA examiner for the hands noted that the Veteran had retired in 2000 due to PTSD.  A July 2011 VA audiology examiner opined that the Veteran's hearing loss impacted his ability to work.  In October 2012 a VA treating psychiatrist wrote that the Veteran was unemployable due to PTSD.  A VA treating physician wrote in January 2013 that the Veteran had been unable to work since 2001 due to multiple medical and psychiatric conditions.  The Veteran would not be able to return to work in any capacity.  A January 2014 VA audiological examiner opined that the Veteran's hearing loss made him unsuitable for any employment requiring critical communication skills.  The March 2015 VA examiner for the hands felt that the Veteran was limited in activities that required gripping and grabbing, lifting and carrying more than two to three pounds, fine manipulation, and using mechanical tools.  The March 2015 VA psychiatric examiner felt that the Veteran had total occupational and social impairment.  The Veteran testified at the May 2015 hearing that he had worked as a handyman, at used car dealerships and car washes, and as a trophy builder.  His highest level of education is a GED.

Resolving reasonable doubt in the appellant's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU benefits have been met from September 9, 2009.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.16 (2014).  

III.  Service Connection for COPD, Bleeding Ulcers, Coronary Artery Disease and Ischemic Heart Disease, and a Bilateral Eye Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the May 2015 Board hearing, the Veteran withdrew the issues of service connection for COPD, bleeding ulcers, coronary artery disease and ischemic heart disease, and a bilateral eye disability.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

An increased initial evaluation of 70 percent for PTSD is granted.

A separate initial evaluation of 10 percent for osteoarthritis of the left hand is granted.

A separate initial evaluation of 10 percent for osteoarthritis of the right hand is granted.

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted from September 9, 2009.

The appeal as to the issue of entitlement to service connection for COPD is dismissed.

The appeal as to the issue of entitlement to service connection for bleeding ulcers is dismissed.

The appeal as to the issue of entitlement to service connection for coronary artery disease and ischemic heart disease is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral eye disability is dismissed.


REMAND

The Veteran is seeking service connection for residuals of burns of the hands.  The March 2010 VA examiner found that there were no visible scars of the hands.  The Veteran said that the marks had faded over time, and the examiner noted that it was possible for partial skin thickness from burn marks to fade over time.  The March 2015 VA examiner felt that the Veteran did not have scars related to osteoarthritis of the hands.  However, the examiner did not indicate whether the Veteran had residuals of burns of the hands.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new examination must be provided before the claim can be decided on the merits.

The record shows that the Veteran was awarded Social Security disability benefits.  However, the underlying records have not been associated with the claims file.  These records are relevant to the Veteran's claim.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a Federal agency, including those from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2) (2014).  Therefore, the Social Security records must be sought.

VA treatment records to April 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2013 to the present before the remaining issue is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from April 2013 to the present.

2.  Obtain the Veteran's records from the Social Security Administration.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his in-service and post-service residuals of burns of the hands.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Request that the appellant provide sufficient information, and if necessary authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine nature and etiology of any residuals of burns of the hands.  The claims folder must be made available and reviewed by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not that there are any residuals of burns of the hands, including scars.  A detailed rationale must be provided that includes discussion of the incident in May 1962 when the Veteran was treated for burns on his hands due to an ammunition explosion.

If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


